Citation Nr: 0944153	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1962 to 
April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and November 2007 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Huntington, West Virginia.  In those decisions, the 
RO denied the claim for service connection for "high blood 
pressure."  

In April 2009, the Veteran testified at a Board hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the file.  

At the April 2009 hearing, the Veteran submitted a statement 
from his treating physician regarding his diabetes mellitus.  
In May 2009, the Veteran filed a claim for service connection 
for diabetes mellitus.  This matter is referred to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As mentioned above, the Veteran has filed a claim for service 
connection for diabetes mellitus on a direct basis and as 
secondary to herbicide exposure.  The issue currently on 
appeal, service connection for hypertension (claimed as high 
blood pressure) is being considered on a direct basis and as 
secondary to herbicide exposure.  

Although the Veteran's DD 214 (Report of Transfer of 
Discharge) does not verify service in Vietnam, there is a 
June 1965 service personnel record in the Veteran's file that 
states: "He showed a degree of workmanship and knowledge of 
the weapons system in maintaining F-102 aircraft in South 
Vietnam."  The Veteran's testimony was credible regarding 
his temporary duty assignments in Vietnam at the April 2009 
Board hearing.  

Also at the April 2009 Board hearing, the Veteran submitted a 
letter from his treating physician stating: "His problem 
could be related to Agent Orange."  The physician is not 
specific as to whether the problem is high blood pressure or 
diabetes mellitus or both.  

The issue of service connection for hypertension is 
inextricably intertwined with the claim for service 
connection for diabetes mellitus.  As a result, the RO should 
develop the claim for service connection for diabetes 
mellitus and then re-adjudicate the claim for service 
connection for hypertension on a direct basis, as secondary 
to herbicide exposure, and, if necessary, as secondary to 
diabetes mellitus (if service connection for diabetes 
mellitus is granted).  

Accordingly, the case is REMANDED for the following action:  

1. Adjudicate the claim for service 
connection for diabetes mellitus on a 
direct basis and as secondary to herbicide 
exposure.  

2. If necessary, schedule the Veteran for 
a VA examination to determine the etiology 
of his diagnosed hypertension.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  

The examiner should opine whether there is 
a 50 percent probability or greater that 
hypertension is related to herbicides or 
the Veteran's diabetes mellitus.  If not, 
the examiner should specify if any 
permanent, measurable increase in the 
severity of hypertension is related to 
herbicides or diabetes mellitus, and if 
so, what portion of the hypertension owes 
its etiology to herbicide exposure or 
diabetes mellitus.  The examiner should 
provide the rationale for the opinion 
provided and address the April 2009 letter 
from the Veteran's treating physician.  

3. Re-adjudicate the Veteran's claim for 
service connection for hypertension.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Return the case to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).  

